J-S66008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

MARIO TORRES

                         Appellant                  No. 2935 EDA 2018


      Appeal from the Judgment of Sentence Entered August 24, 2018
           In the Court of Common Pleas of Philadelphia County
             Criminal Division at No.: CP-51-CR-0002591-2017


BEFORE: STABILE, NICHOLS, JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                      FILED FEBRUARY 28, 2020

     Appellant Mario Torres appeals from the August 24, 2018 judgment of

sentence entered in the Court of Common Pleas of Philadelphia County (“trial

court”), following his jury conviction for conspiracy to commit kidnapping

under 18 Pa.C.S.A. §§ 903 and 2901(a). Upon review, we affirm.

     The facts and procedural history of this case are undisputed.          As

summarized by the trial court:

           On January 31, 2017, during late afternoon Agent Louis
     Schmidt of the Drug Enforcement Agency of the Federal
     Government was conducting an investigation in the area of a
     Metro PCS Cell Phone store situated on Frankford Avenue in
     Philadelphia when he observed Appellant and his three co-
     defendants exit the store and enter a red Jeep Cherokee. When
     the jeep drove away, the agent followed the vehicle to Erie Avenue
     but lost it in traffic. Upon losing visual contact with the vehicle,
     the agent contacted Officer Torres of the Philadelphia Police
     Department’s Narcotics Enforcement Team so that Officer Torres
     could advise other police personnel of what the agent had just
     observed. At the time, the agent was using a video camera and
     recorded the defendants leaving the store and entering the Jeep.
J-S66008-19


            Agent Schmidt also informed Philadelphia Police Sergeant
     Wali Shabazz, assigned to the 25th District’s Narcotics Team, what
     he had observed and that he thought that there was a good
     chance that a woman was going to be kidnapped. Based upon
     that information, Sgt. Shabazz and members of his team
     proceeded to the 2400 block of Aramingo Avenue, the location of
     a shopping plaza, where the sergeant had two members of his
     team watch the store in which the alleged victim worked. While
     driving around the lot, the sergeant saw a red Jeep that matched
     a description of the vehicle mentioned by Agent Schmidt driving
     in the parking lot of the shopping center and a black male later
     identified as Reginald Carroll, who had also been described by the
     agent. He informed the officers conducting the surveillance of the
     store about what he observed and left the lot to avoid the suspect
     from identifying his vehicle as a police vehicle.

            Sergeant Shabazz drove a couple of blocks away and parked
     his car. While there, he received a radio call from the officers
     conducting the surveillance advising him that a woman had been
     grabbed by two men who forced her into a silver Toyota. The
     sergeant drove to the shopping center and he and other officers
     unsuccessfully attempted to box in the Jeep and the Toyota, which
     then were driven in different directions.      Sergeant Shabazz
     pursued the Toyota, which crashed a couple of blocks from the
     shopping center. Upon crashing, Reginald Carroll and Cruz exited
     the Toyota and fled. The sergeant proceeded to the vehicle and
     had contact with the woman who had been abducted as other
     officers pursued the two males who ran from the Toyota.
     Appellant, who was depicted in a video recorded at the scene of
     the vehicle crash running from the vehicle, was apprehended a
     short time thereafter and brought over to the Toyota.

            After the Toyota crashed, Agent Schmidt was informed that
     the Jeep was stopped on Aramingo Avenue and that a female,
     later identified as Crystal Reyes, the complainant herein, had been
     grabbed by those in the Jeep and placed in another car in the
     parking lot. The agent immediately drove to Lehigh Avenue and
     Thompson Street and learned that police were searching for the
     defendants. At some point, he had contact with Reginald Carroll
     who said, essentially, that he had not done anything. The agent
     showed Carroll a photograph of himself which the agent had
     copied from the video he recorded earlier that day.

           In January of 2017, Ms. Reyes, who, at the time knew each
     of the defendants, worked at a dental office located in the
     shopping mall at 2400 Aramingo Avenue. On January 31, 2017,
     Ms. Reyes was at work and noticed a burgundy Jeep driving back
     and forth outside the dental office. When Ms. Reyes left work that
     day at about 7:45 p.m., she observed a male wearing clothes that
     covered him from head to toe walking toward her and another
     male wearing gray clothing that also covered his entire body get
     out of the Jeep and approach her. She also saw the Jeep she had
     seen earlier in the day parked outside another store. The males
     forced Ms. Reyes to get into her car, a silver Toyota that belonged

                                    -2-
J-S66008-19


       to her paramour, at which time the males, who, were in phone
       contact with Appellant who was giving them direction, took Ms.
       Reyes’ cell phone and purse and told Ms. Reyes to be quiet and
       cooperate with them because they had her children.[1] One of the
       males then began driving the Toyota but almost immediately
       police vehicles drove up and their drivers unsuccessfully
       attempted to box in the Jeep, which was occupied by Appellant
       and co-defendant Rodriguez, and the Toyota containing Ms. Reyes
       and the two males. After a short pursuit the car containing Ms.
       Reyes crashed and the two men inside it fled. Police came up to
       the car and directed Ms. Reyes to stay inside it. Other officers
       chased after Carroll and Cruz and Carroll was apprehended shortly
       thereafter following a short pursuit.

              Philadelphia Police Officers John Logan and his partner
       pursued the Jeep, in which co-defendant Rodriguez was driving
       and Appellant was sitting in the passenger seat. However, they
       lost the Jeep in traffic and later found it abandoned in the 3000
       block of Livingston Street. During the pursuit, which continued
       for about fifty blocks, co-defendant Rodriguez committed
       numerous traffic violations.

             Shortly after the Toyota crashed, the police brought Carroll
       to Ms. Reyes and in Sergeant Shabazz’s presence, she identified
       Carroll as being the male who was wearing the gray sweater when
       she was abducted and who forced her into the Toyota.
       Subsequent thereto, Ms. Reyes was interviewed by police and told
       them about what happened to her when she left work. During the
       interview, she identified photographs depicting co-defendants
       Torres and Rodriguez.

              On February 1, 2017, police conducted a second interview
       with Ms. Reyes. During it, she indicated that after the car crashed,
       she began driving the car and threw a gun that Carroll left in the
       Jeep when he fled it into a flowerpot. She also identified a
       photograph of co-defendant Cruz. She added that after giving her
       first statement to police she told her paramour about the gun she
       hid in the flowerpot and that he retrieved and ultimately brought
       to the police. She also identified a photograph of co-defendant
       Cruz and further stated that Carroll showed her a gun when he
       and Cruz accosted her and that Cruz was the person who took her
       purse and cell phone from her.

              Mr. Elin Gonzalez-Ramirez was working as a cab driver in
       the evening when the incident herein occurred. At about 8:15
       p.m., he went to 1100 Belgrade Street in Philadelphia, which was
       near where the Jeep was found, and picked up Appellant and co-
       defendant Rodriguez and drove them to the 4000 block of I Street
       in Philadelphia. Authorities also recovered a video from inside a
____________________________________________


1 Ms. Reyes recognized Appellant’s voice. She could hear him telling Cruz to
take her cell phone. N.T. Trial, 5/23/18 at 54-55.

                                           -3-
J-S66008-19


       bar near where the Jeep was located. It depicted Appellant and
       co-defendant Rodriguez together inside the bar.

             A search of the Jeep resulted in the recovery of a driver’s
       license in the name of Tashira Marie Rodriguez and a vehicle
       registration that indicated that the Jeep was registered to
       someone with the same name.            They also recovered some
       photographs depicting Appellant and co-defendant Rodriguez and
       an unknown prison inmate and another depicting co-defendant
       Cruz with the same inmate. Four empty cell phone boxes and
       purchase receipts connected thereto, which showed that the
       phones had been purchased on January 31, 2017, were also
       seized. Police later matched cell phones found by police on the
       night of the incident and inside of a residence in the 3900 block of
       I Street to two of the empty boxes found inside the Jeep. One of
       the receipts listed co-defendant Rodriguez as a purchaser and
       another the complainant, Crystal Reyes.
              Philadelphia Police Officer John Seigafuse was one of the
       officers who participated in the surveillance conducted at the
       shopping plaza on Aramingo Avenue. While so engaged, he saw
       the red Jeep and observed Carroll exiting from it. He also saw
       Carroll engage in a phone call and then enter a store following
       which he saw Carroll sit on the back of a truck and then take a
       gun out of his pocket, approached a female, and put her into a
       car. He then observed the unsuccessful attempt to box in the Jeep
       and the Toyota after which he proceeded to the location where the
       Toyota crashed where he witnessed Ms. Reyes identify Carroll.

              Following the collection of the videos and other evidence,
       police obtained arrest warrants for Appellant, Cruz, and
       Rodriguez. Appellant and Rodriguez were arrested together inside
       of a residence in the 3900 block of I street.

Trial Court Opinion, 1/30/19 at 1-7 (record citations and some footnotes

omitted) (sic). Following a jury trial, Appellant was found guilty of conspiracy

to commit kidnapping.2 On August 24, 2018, the trial court sentenced him to

10 to 20 years’ imprisonment. Appellant filed timely post-sentence motions,




____________________________________________


2  Appellant also was charged with numerous other charges, including
kidnapping and weapons offenses. The jury, however, found him not guilty of
those other charges. Appellant was tried jointly with Rodriguez, Carroll, and
Cruz, each of whom also were convicted of conspiracy to commit kidnapping.

                                           -4-
J-S66008-19



which the trial court denied on September 12, 2018. Appellant appealed to

this Court. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

        On appeal, Appellant raises three issues for our review.

        [I.] Is the evidence sufficient to convict [Appellant] of criminal
        conspiracy where the evidence only shows that [Appellant] was
        merely present at the scene of a crime and was a passenger in a
        vehicle that fled the scene of that crime?[3]

        [II.] Is the verdict of guilty with respect to the charge of criminal
        conspiracy against the weight of the evidence and so contrary to
        the evidence that it shocks one’s sense of justice insofar as the
        evidence, when properly viewed and weighed, establishes only
        that [Appellant] was merely present at the scene of a crime and
        was a passenger in a vehicle that fled the scene of that crime?[4]
____________________________________________


3“A claim challenging the sufficiency of the evidence is a question of law.”
Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

        The standard we apply in reviewing the sufficiency of the evidence
        is whether viewing all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence
        to enable the fact-finder to find every element of the crime beyond
        a reasonable doubt. In applying the above test, we may not weigh
        the evidence and substitute our judgment for the fact-finder. In
        addition, we note that the facts and circumstances established by
        the Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may be
        resolved by the fact-finder unless the evidence is so weak and
        inconclusive that as a matter of law no probability of fact may be
        drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the crime
        beyond a reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire record
        must be evaluated and all evidence actually received must be
        considered. Finally, the finder of fact while passing upon the
        credibility of witnesses and the weight of the evidence produced,
        is free to believe all, part or none of the evidence.
Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014), appeal
denied, 95 A.3d 275 (Pa. 2014).
4   As this Court has explained:
        On this issue, our role is not to consider the underlying question
        of whether the verdict was against the weight of the evidence.



                                           -5-
J-S66008-19


       [III.] Is the sentence imposed unduly harsh and excessive under
       the circumstances of this case?[5]

Appellant’s Brief at 8.

       Instantly, after careful review of the record, and the relevant case law,

we conclude that the trial court accurately and thoroughly addressed the

merits of Appellant’s issues. See Trial Court Opinion, 1/30/19, at 7-14. With

respect to the sufficiency challenge, based upon the evidence presented at

trial, as detailed above and viewed in a light most favorable to the

Commonwealth, we agree with the trial court’s conclusion that the
____________________________________________


       Rather, we are to decide if the trial court palpably abused its
       discretion when ruling on the weight claim. When doing so, we
       keep in mind that the initial determination regarding the weight
       of the evidence was for the factfinder. The factfinder was free to
       believe all, some or none of the evidence. Additionally, a court
       must not reverse a verdict based on a weight claim unless that
       verdict was so contrary to the evidence as to shock one’s sense of
       justice.
Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa. Super. 2007)
(internal citations omitted), appeal denied, 954 A.2d 575 (Pa. 2008). “[A]
trial court’s denial of a post-sentence motion ‘based on a weight of the
evidence claim is the least assailable of its rulings.’” Commonwealth v.
Sanders, 42 A.3d 325, 331 (Pa. Super. 2012) (quoting Commonwealth v.
Diggs, 949 A.2d 873, 880 (Pa. 2008)).
5 When reviewing a challenge to the trial court’s discretion, our standard of
review is as follows:
      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. An abuse of discretion is
      more than just an error in judgment and, on appeal, the trial court
      will not be found to have abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-will.

Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012) (quoting
Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super. 2002)),
appeal denied, 64 A.3d 630 (Pa. 2013).

                                           -6-
J-S66008-19



Commonwealth proved beyond a reasonable doubt that Appellant conspired

to commit kidnapping. As the trial court explained: (1) Appellant drove to the

scene with his co-defendants; (2) went into the cell phone store with them;

(3) returned to the vehicle in which all of them traveled to the shopping

center; (4) directed co-defendants Carroll and Cruz while they detained the

complainant who recognized Appellant’s voice; (5) fled from the scene with

co-defendant Rodriguez when the police converged on the Jeep and the

Toyota; (6) engaged in evasive behavior after he and Rodriguez abandoned

the Jeep; (7) was identified by a police officer who observed him sitting in the

Jeep at the scene; and (8) was located and arrested in a residence with his

co-defendant where police seized incriminating evidence.          Id. at 8-11.

Furthermore, with respect to Appellant’s weight of the evidence claim, based

upon our review of the record, as detailed above, we find no abuse of

discretion on the part of the trial court for concluding its sense of justice was

not shocked by the verdict. Id. at 7-8. Finally, the trial court did not abuse

its discretion in sentencing Appellant to 10 to 20 years’ imprisonment as it

duly considered and weighed mitigating circumstances and provided sufficient

reasons on the record in support of the sentence. Id. at 11-14. Accordingly,

we affirm Appellant’s August 24, 2018 judgment of sentence.          We further

direct that a copy of the trial court’s January 30, 2019 opinion be attached to

any future filings in this case.

      Judgment of sentence affirmed.




                                      -7-
J-S66008-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                          -8-
                                                                                              Circulated 01/31/2020 03:25 PM




                    IN THE COURT OF COMMON PLEAS PHILADELPHIA
                       FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                           TRIAL DIVISION-CRIMINAL SECTION

COMMONWEAL TH OF PENNSYLVANIA                                     : PHILADELPHIA COURT
                                                                  : OF COMMON PLEAS
                                                                  : CRIMINAL TRIAL DIVISION

                          v.                                      : CP-51-CR-0002591-2017

                                          CP-51-CR-0002591-2017 Comm.   v. Torres, Mano
                                                           Opinion


MARIO TORRES
                                                    Ill
                                              II I I I l I Il I l lllll II I Ill
                                                       8221.116191
                                                                                                  FILED
                                                                                                JAN 3 0 2019
                                                    OPINION                                   Appeals/Post Trial
                                                                                          Office of Judicial Records
MCCAFFERY, J

          Mario Torres, (hereinafter "Appellant") appeals from the judgment of sentence imposed

on August 24, 2018.            For the reasons set forth below, it is suggested that the judgment of

sentence be affirmed.

PROCEDURAL HISTORY

                  On May 22, 2018, Appellant appeared before this Court for a jury trial and was

found guilty of the crime of Conspiracy to Commit Kidnapping, 18 Pa.C.S. § 903, graded as a

          1
felony.       On August 24, 2018, this Court imposed a sentence of ten to twenty years'

incarceration. On August 31, 2018, Appellant filed a post-sentence motion, which this Court

denied on September 12, 2018. Appellant thereafter filed a timely notice of appeal and a

counseled court-ordered Pa.R.A.P. 1925(b) Statement of Matters to be raised on Appeal.




I
  Appellant was also charged with numerous other charges, including Kidnapping and weapons offenses. The jury
found him not guilty of those other charges. Appellant was tried jointly with Tashira Rodriguez, Reginald Carroll,
and Michael Cruz, each of whom were also convicted of Conspiracy lo Commit Kidnapping.
FACTUAL HISTORY

        On January 30, 2017, during late afternoon Agent Louis Schmidt of the Drug

Enforcement Agency of the Federal Government was conducting an investigation in the area of a

Metro PCS Cell Phone store situated on Frankford Avenue in Philadelphia when he observed

Appellant and his three co-defendants exit the store and enter a red Jeep Cherokee.              (N.T.

5/23/18, 6-9, 20). When the Jeep drove away, the agent followed the vehicle to Erie Avenue but

lost it in traffic.   (N.T. 5/23117, 14). Upon losing visual contact with the vehicle, the agent

contacted Officer Torres of the Philadelphia Police Department's Narcotics Enforcement Team

so that Officer Torres could advise other police personnel of what the agent had just observed.

(N.T. 5/23/18, 14-15).      At the time, the agent was using a video camera and recorded the

defendants leaving the store and entering the Jeep. (N.T. 5/23/18, 9).

        Agent Schmidt also informed Philadelphia Police Sergeant Wali Shabazz, assigned to the

251h District's Narcotics Enforcement Team, what he had observed and that he thought that there

was a good chance that a woman was going to be kidnapped. (N .T. 5/24/18, 6-9). Based upon

that information, Sgt. Shabazz and members of his team proceeded to the 2400 block of

Aramingo A venue, the location of a shopping plaza, where the sergeant had two members of his

team watch the store in which the alleged victim worked. (N.T. 5/24/18, 11 ). While driving

around the lot, the sergeant saw a red Jeep that matched a description of the vehicle mentioned

by Agent Schmidt driving in the parking lot of the shopping center and a black male later

identified as Reginald Carroll, who had also been described by the agent. (N.T. 5/24/18, 12). He

informed the officers conducting the surveillance of the store about what he observed and left the

lot to avoid the suspect from identifying his vehicle as a police vehicle. (N.T. 5/24/18, 12).

        Sergeant Shabazz drove a couple of blocks away and parked his car. While there, he



                                                 2
     received a radio call from the officers conducting the surveillance advising him that a woman

     had been grabbed by two men who forced her into a silver Toyota.         (N.T. 5/24/18, 13). The

     sergeant drove to the shopping center and he and other officers unsuccessfully attempted to box

     in the Jeep and the Toyota, which then were driven in different directions. (N.T. 5/24/18, 13-14).

     Sergeant Shabazz pursued the Toyota, which crashed a couple of blocks from the shopping

     center. (N.T. 5/24/18, 14). Upon crashing, Reginald Carroll and Cruz exited the Toyota and fled .
./
     (N .T. 5/24/18, 1 7-18). The sergeant proceeded to the vehicle and had contact with the woman

     who had been abducted as other officers pursued the two males who ran from the Toyota. (N.T.

     5/24/18, 17-18). Appellant, who was depicted in a video recorded at the scene of the vehicle

     crash running from the vehicle, was apprehended a short time thereafter and brought over to the

     Toyota. (N.T. 5/24/18, 18).

            After the Toyota crashed, Agent Schmidt was informed that the Jeep was stopped on

     Aramingo A venue and that a female, later identified as Crystal Reyes, the complainant herein,

     had been grabbed by those in the Jeep and placed in another car in the parking lot.         (N.T.

     5/23/18, 15-16).   The agent immediately drove to Lehigh A venue and Thompson Street and

     learned that police were searching for the defendants. (N.T. 5/23/18, 16). At some point, he had

     contact with Reginald Carroll who said, essentially, that he had not done anything.         (N.T.

     5/23/18, 16). The agent showed Carroll a photograph of himself which the agent had copied from

     the video he recorded earlier that day. (N.T. 5/23/18, 16).

            In January of 2017, Ms. Reyes, who, at the time knew each of the defendants, worked at a

     dental office located in the shopping mall at 2400 Aramingo Avenue. (N.T. 5/23/18, 40-42).

     On January 31, 2017, Ms. Reyes was at work and noticed a burgundy Jeep driving back and forth

     outside the dental office. (N.T. 5/23/17, 54). When Ms. Reyes left work that day at about 7:45



                                                      3
p.m., she observed a male wearing clothes that covered him from head to toe walking toward her

and another male wearing gray clothing that also covered his entire body get out of the Jeep and

approach her. (N.T. 5/23/18, 49, 54).2 She also saw the Jeep she had seen earlier in the day

parked outside another store. (N.T. 5/23/18, 54). The males forced Ms. Reyes to get into her

car, a silver Toyota that belonged to her paramour', at which time the males, who, were in phone

contact with Appellant who was giving them directions, took Ms. Reyes' cell phone and purse

and told Ms. Reyes to be quiet and cooperate with them because they had her children. (N.T.

5/23/18, 49-51, 54). One of the males then began driving the Toyota but almost immediately

police vehicles drove up and their drivers unsuccessfully attempted to box in the Jeep, which was

occupied by Appellant and co-defendant Rodriguez, and the Toyota containing Ms. Reyes and

the two males.        (N.T. 5/23/17, 49; 5/24/18, 96-97, 105). After a short pursuit the car containing

Ms. Reyes crashed and the two men inside it fled. (N. T. 5/23/18, 50-51, ). Police came up to the

car and directed Ms. Reyes to stay inside it. (N.T. 5/23/18, 50).4 Other officers chased after

Carroll and Cruz and Carroll was apprehended shortly thereafter following a short pursuit'. (N.T.

5/24/18, 43-48).

           Philadelphia Police Officers John Logan and his partner pursued the Jeep, in which co-

defendant Rodriquez was driving and Appellant was sitting in the passenger seat. (5/24/18, 96-

98). However, they lost the Jeep in traffic and later found it abandoned in the 3000 block of


2
  When Ms. Reyes denied remembering anything about the incident, the Commonwealth introduced her statement to
police as substantive evidence. (N.T. 5/23/18, 44). The details of the incident outlined herein were contained in
that statement.
3
    Although Ms. Reyes referred to the person who owned the car as her husband, they were not married.
4
  There were working video cameras in the shopping plaza and the location where the car crashed. Police thereafter
recovered video recordings depicting Appellant in the shopping plaza, the Toyota crashing, and Carroll and Cruz
fleeing from the car. The video taken where the car crashed also depicted Ms. Reyes making a phone call and
discarding the gun also depicted Ms. Reyes making a phone call and discarding the gun after the vehicle came to a
stop and the men had fled ..


                                                          4
Livingston Street.       (N.T. 5/24/18, 98).        During the pursuit, which continued for about fifty

blocks, co-defendant Rodriguez committed numerous traffic violations. (N.T. 5/24/18, 108, 110-

I 1 1 ).

           Shortly after the Toyota crashed, the police brought Carroll to Ms. Reyes and in Sergeant

Shabazzs presence, she identified Carroll as being the male who was wearing the gray sweater

when she was abducted and who forced her into the Toyota. (N.T. 5/23/18, 53, 66; 5/24/18, 18).5

Subsequent thereto, Ms. Reyes was interviewed by police and told them about what has

happened to her when she left work. (N.T. 5/23/18, 55, 75, 147-192). During the interview, she

identified photographs depicting co-defendants Torres and Rodriguez. (N.T. 5/23/17, 55-57, 132,

132).

           On February 1, 2017, police conducted a second interview with Ms. Reyes. (N.T.

5/23/18, 194-221 ). During it, she indicated that after the car crashed, she began driving the car

and threw a gun that Carroll left in the Jeep when he fled it into a flowerpot. (N.T. 5/23/18, 58-

60, 73, 84). She also identified a photograph of co-defendant Cruz. (N.T. 5/23/17, 64; 5/25/18,

I 0-12).    She added that after giving her first statement to police she told her paramour about the

gun she hid in the flower pot and that he retrieved and ultimately brought to the police. (N.T.

5/23/ 18, 60-61, 91-92). She also identified a photograph of co-defendant Cruz and further stated

that Carroll showed her a gun when he and Cruz accosted her and that Cruz was the person who

took her purse and cell phone from her. (N.T. 5/23/18, 62-63, 65, 67).

           Mr. Elin Gonzalez-Ramirez was working as a cab driver the evening when the incident

herein occurred. At about 8: 15 p.m., he went to 1100 Belgrade Street in Philadelphia, which was

near where the Jeep was found, and picked up Appellant and co-defendant Rodriguez and drove


5
  Ms. Reyes testified that she was afraid to identify him by name in public so she simply said that he was the male in
the gray sweater. (N.T. 5/23/18, 53).

                                                          5
them to the 4000 block of I Street in Philadelphia.            (N.T. 5/23/18, 135-142).         Authorities also

recovered a video from inside a bar near where the Jeep was located. It depicted Appellant and

co-defendant Rodriguez together inside the bar.             (N .T. 5/24/18, 117-120, 151-155).

      · . A search of the jeep resulted in the recovery of a driver's license in the name of Tashira

Marie Rodriguez and a vehicle registration that indicated that the Jeep was registered to someone

with the same name. (N. T. 5/24/18, 127-128). They also recovered some photographs depicting

Appellant and co-defendant Rodriguez and an unknown prison inmate and another depicting co-

defendant Cruz with the same inmate.             (N.T. 5/24/18, 127, 128, 129). Four empty cell phone

boxes and purchase receipts connected thereto, which showed that the phones had been

purchased on January 31, 2017, were also seized. (N. T. 5/24/18, 129-13 0). Police later matched

cell phones found by police on the night of the incident and inside of a residence in the 3900

block of I Street to two of the empty boxes found inside the Jeep. (N.T. 5/24/18, 130-133; N.T.

5/25/18, 9). One of the receipts listed co-defendant Rodriguez as a purchaser and another the

complainant, Crystal Reyes. (N.T. 5/24/18, 134).6

        Philadelphia Police Officer John Seigafuse was one of the officers who participated in the

surveillance conducted at the shopping plaza on Aramingo A venue. While so engaged, he saw

the red Jeep and observed Carroll exiting from it. (N.T. 5/24/18, 59). He also saw Carroll engage

in a phone call and then enter a store following which he saw Carroll sit on the back of a truck

and then take a gun out of his pocket, approached a female, and put her into a car.                (N. T. /24/18,

60-62, 76-77). He then observed the unsuccessful attempt to box in the Jeep and the Toyota after

which he proceeded to the location where the Toyota crashed where he witnessed Ms. Reyes

identify Carroll. (N.T. 5/24/18, 63-64).


6
 A video recording recovered by police from inside the cell phone store depicted Appellant and co-defendants
Rodriguez, and Cruz interacting with a salesperson. (N.T. 5/24/18, 137-139, 142-143).

                                                        6



                                                                            \
       Following the collection of the videos and other evidence, police obtained arrest warrants

for Appellant, Cruz, and Rodriguez. (N.T. 5/24/18, 156). Appellant and Rodriquez were arrested

together inside of a residence in the 3900 block of [ street. (N.T. 5/24/18, 157).

DISCUSSION

       In his l 925(b) statement Appellant first argues that the argues that the verdict finding him

guilty of Conspiracy to Commit Kidnapping was against the weight of the evidence because the

it, at most, established that Appellant was merely present when others engaged in criminal

conduct and was a passenger in a vehicle that fled the scene. It is respectfully suggested that

relief be denied with respect to this claim because this Court did not commit an abuse of

discretion by denying Appellant's weight of the evidence claim.

The standard in reviewing a weight of the evidence claim is well-settled:

               Appellate review of a weight claim is a review of the exercise of
               discretion, not of the underlying question of whether the verdict is
               against the weight of the evidence. Because the trial judge has had
               the opportunity to hear and see the evidence presented, an
               appellate court will give the gravest consideration to the findings
               and reasons advanced by the trial judge when reviewing a trial
               court's determination that the verdict is against the weight of the
               evidence. One of the least assailable reasons for granting or
               denying a new trial is the lower court's convict ion that the verdict
               was or was not against the weight of the evidence and that a new
               trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d I 049, 1055 (Pa. 2013) (emphasis and citations omitted); see

also Commonwealth v. Sanchez, 36 .3d 24, 27 (Pa. 2011) (stating that "[rjelief on a weight of the

evidence claim is reserved for extraordinary circumstances, when the jury's verdict is so contrary

to the evidence as to shock one's sense of justice and the award of a new trial is imperative so

that right may be given another opportunity to prevail." (citation omitted)).

       The initial determination regarding the weight of the evidence is for the fact-finder.



                                                 7
Commonwealth v. Jarowecki, 923 A.2d 425, 433 (Pa. Super. 2007). The trier of fact is free to

believe all, some or none of the evidence. Id. A reviewing court is not permitted to substitute its

judgment for that of the fact-finder. Commonwealth v. Small, 741 A.2d 666, 672 (Pa. 1999).

When the challenge to the weight of the evidence is predicated on the credibility of trial

testimony, appellate review of a trial court's decision is extremely limited. Unless the evidence is

so unreliable and/or contradictory as to make any verdict based thereon pure conjecture, weight

of evidence claims shall be rejected. Commonwealth v. Rossetti, 863 A.2d 1185, 1191 (Pa.

Super. 2004).

       Here, applying the above standards to the instant matter, this Court correctly concluded

that the verdict does not shock the conscience. The evidence here showed that Appellant acted

in concert with his three co-defendants. He: 1.) drove to the scene with his co-defendants; 2.)

went into the cell phone store with them: 3.) returned to the vehicle in which all of them traveled

to the shopping center; 4.) directed co-defendants Carroll and Ruiz while they detained the

complainant, who recognized Appellant's voice; 5.) fled from the scene with co-defendant

Rodriguez when the police converged on the Jeep and the Toyota; 6.) engaged in evasive

behavior after he and Rodriguez abandoned the Jeep; 7.) was identified by a police officer sitting

in the Jeep at the scene; and 8.) was located and arrested in a residence with his co-defendant

where police seized incriminating evidence.      All of this evidence established that Appellant

conspired to commit the crime of kidnapping and clearly shows that the verdict does not shock

the conscience. Thus, it is respectfully suggested that the ruling denying Appellant's weight

claim be affirmed.

       Next, Appellant asserts that the evidence was insufficient to sustain his conviction for the

same reason he claimed that the verdict was against the weight of the evidence, namely, he was



                                                 8
merely present when others engaged in criminal conduct and was a passenger in a vehicle that

fled the scene.    Appellant's myopic view of the evidence notwithstanding, a review of the

evidence clearly established Appellant's guilt beyond a reasonable doubt.

                         [T]he critical inquiry on review of the sufficiency of the
                 evidence to support a criminal conviction... does not require a
                 court to 'ask itself whether it believes that the evidence at the trial
                 established guilt beyond a reasonable doubt. Instead, it must
                 determine simply whether the evidence believed by the fact-finder
                 was sufficient to support the verdict... [A]ll of the evidence and
                 any inferences drawn therefrom must be viewed in the light most
                 favorable to the Commonwealth as the verdict winner.

Commonwealth v. Ratsamy, 934 A.2d 1233, 1235-1236 (Pa. 2007) (emphasis in original).

          In addition, the Commonwealth need not establish guilt to a mathematical certainty, and
                                                                                       r:
it may sustain its burden by means of wholly circumstantial evidence. Commonwealth v.

Duncan, 932 A.2d 226, 231 (Pa. Super. 2007) (citation omitted). A reviewing court may not

substitute its judgment for that of the fact finder, and where the record contains support for the

convictions, they may not be disturbed. Id. Lastly, the finder of fact is free to believe some, all,

or none of the evidence presented. Commonwealth v. Hartle, 894 A.2d 800, 804 (Pa. Super.

2006).

          "To sustain a conviction for Criminal Conspiracy, the Commonwealth must prove

beyond a reasonable doubt that the defendant (I) entered into an agreement to commit or aid in

an a [sic] criminal act with another person or persons (2) with a shared criminal intent and that

(3) an overt act was done in furtherance of the conspiracy." Commonwealth v. Bostick, 95 8 A.2d

543, 560 (Pa. Super. 2008) (quoting Commonwealth v. Johnson, 920 A.2d 873, 878 (Pa.Super.

2007)).

          The Commonwealth may sustain its burden of proving a conspiracy wholly by means of

circumstantial evidence. Commonwealth v. Perez, 931 A.2d 703, 708 (Pa. Super. 2007).


                                                   9
              An agreement to commit a criminal act may be proven by
              reasonable inferences, but not by suspicion or speculation. Id. An
              agreement can be inferred from a variety of circumstances
              including, but not limited to, the relation between the parties,
              knowledge of and participation in the crime, and the circumstances
              and conduct of the parties surrounding the criminal episode. These
              factors may coalesce to establish a conspiratorial agreement
              beyond a reasonable doubt where one factor alone might fail.


                                           * * *
              Circumstances like an assocration between alleged conspirators,
              knowledge of the commission of the crime, presence at the scene
              of the crime, and/or participation in the object of the conspiracy,
              are relevant when taken together in context, but individually each
              is insufficient to prove a conspiracy.

[d.

       Applying the foregoing to the evidence presented at trial easily leads to the conclusion

that the Commonwealth sustained its burden of proving that Appellant conspired with his three

co-defendants to kidnap the complainant. This is so because he acted in concert with his co-

defendants prior to, during, and after the kidnapping occurred. In fact, the evidence showed that

he was the leader of the others as he was the one directing Cruz and Carroll after they put the

complainant in her vehicle. Although Appellant is correct that mere association and mere

presence at the scene of the crime are alone sufficient to sustain a conspiracy conviction, see

Commonwealth v. Swerdlow, 636 A.2d 1173, 1177 (Pa. Super. 1994), the evidence here showed

much more than that as noted above in the discussion of Appellant's weight claim including that

he arrived at the scene, remained there with, and then fled with his co-defendants.         This

evidence, viewed together in a light most favorable to the Commonwealth, was more than

sufficient to sustain the Appellant's conspiracy conviction. See Commonwealth v. Davalos, 779

A.2d 1190, 1 194 (Pa Super. 2001) ( evidence sufficient for conspiracy conviction where appellant

drove a friend to a particular location, waited while that friend fired eight shots from the car


                                               10

                                                                             \.
 window at a group of men, and then sped away from the scene); Commonwealth v. Olds, 459

 A.2d l 072, l 075 (Pa Super. 1983) (appellant's convictions for second-degree murder, robbery,

 and conspiracy upheld even though appellant did not directly participate in the robbery or the

 murder; emphasizing that appellant and his cohorts arrived together and left together, the Court

 inferred a conspiracy from his association with the other alleged conspirators, knowledge of the
       I




 crime, and presence at the scene), Commonwealth v. Johnson, 402 A 2d 507, 509 (Pa 1979)

 ( evidence
         I
            sufficient for conspiracy conviction where appellant allegedly entered a restroom with
           I
 a group of men, watched while those men robbed someone, then fled the room with the robbers).

 Accordingly, for all of the foregoing reasons, it is suggested that the Honorable Court find

 Appellant's sufficiency claim meritless.

           In his final issue, Appellant contends that this Court committed an abuse of discretion by

 imposing the maximum sentence possible on him because the sentence is excessive and the

 Court did not consider Appellant's mitigating evidence including that he participated in

 rehabilitation programs while incarcerated, suffered from depression, was addicted to drugs and

 alcohol, and suffered from significant trauma when he was young.          Relief should be denied

, because the sentence imposed did not amount to an abuse of discretion and the Court did

 consider Appellant's mitigating evidence.

           A trial court's sentencing decision will not be disturbed absent a manifest abuse of

 discretion. Commonwealth v. Smith, 673 A.2d 893, 895 (Pa. 1996) (citations omitted). "The

 sentencer has broad discretion to choose a penalty from sentencing alternatives and the range of

 permissible confinements, provided the choices are consistent with the protection of the public,

 the gravity of the offense, and the rehabilitative needs of the defendant." Commonwealth v.

 Devers, 546 A.2d 12, 13 (Pa. 1988); see also 42 Pa.C.S. § 9721 (b ). An appellate court is required



                                                   11
to accord the sentencing court great weight as it is in the best position to view the defendant's

character, displays of remorse, defiance or indifference, and the overall effect and nature of the

crime. Commonwealth v. Clever, 576 A.2d 1108, 1110 (Pa. Super. 1990). If a sentence is within

the statutory limits, the reviewing court will only find an abuse of discretion where a sentence is

so manifestly excessive that if inflicts too severe a punishment. Commonwealth v. Kahley, 539

A.2d 389, 390 (Pa. Super. 1988). , "The proper standard of review when considering whether to

affirm a court's sentencing determination is an abuse of discretion. An abuse of discretion is

more than a mere error in judgment; thus a sentencing court will not have abused its discretion

unless the record discloses that the judgment exercised was manifestly unreasonable, or the result

of partiality, prejudice, bias or ill-will. Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007),

citing Commonwealth v. Smith, 673 A.2d 893, 895 (Pa. 1996). In imposing a sentence, the court

must consider the protection of the public, the gravity of the offense as it relates to the impact on

the life of the victim and on the community and the rehabilitative needs of the defendant as well

as the sentencing guidelines. 42 Pa. C.S. § 9721(b), Walls, 926 A.2d at 963.

       Applying the foregoing to Appellant's assertions, it is clear that Appellant's complaint

that this Court did not consider Appellant's mitigating evidence is not really a claim that this

Court did not consider the mitigating evidence or other sentencing factors, but that it did not give
                                                                                              I




it the weight that he feels his mitigation evidence deserved. Appellant simply ignores that the

balancing of the various sentencing factors is within the sole discretion of the sentencing judge -

not that of Appellant.    See Commonwealth v. Bricker, 41 A.3d 872 (Pa. Super. 2012) (the

weighing of factors under [42 Pa. C.S.] § 972l(b) is exclusively for the sentencing court, and an

appellate court could not substitute its own weighing of those factors). Appellant has set forth no

evidence, law or argument that would otherwise support a finding that the sentencing court



                                                 12
should have given his mitigating evidence more weight when deciding upon an appropriate

sentence.

       In any event, this Court did review the pre-sentence reports, which set forth Appellant's

life history and attempts to rehabilitate himself and carefully listened to Appellant's counsel's

recitation of the mitigating circumstances that counsel believed called for the imposition of a

shorter sentence.   As noted, the fact that this Court discounted the mitigating evidence and

determined that it did not call for a reduced sentence does not amount to an abuse of discretion

especially given Appellant's history of criminal conduct, his conduct in the instant matter, which

put the complainant and other Philadelphians in danger, and Appellant's lack of remorse for his

obvious criminal conduct in the instant matter.

       Finally, Appellant's sentence was not excessive         111   light of the senousness of the

underlying matter and the fact that Appellant was the mastermind and leader of the others in the

kidnapping of the complainant. Absent his involvement therein the incident may not have even

occurred. Moreover, Appellant's criminal conduct herein and in his other cases established to

this Court that Appellant posed a threat to other persons that required a long sentence to protect

them from his predatory behavior. Lastly, as noted above, Appellant was not remorseful, and, in

fact, argued during the sentencing hearing that he was actually innocent in spite of the wealth of

evidence establishing his guilt. (N .T. 8/24/ 18, 18-20). Thus, this Court considered all relevant

factors in deciding upon Appellant's sentence.         That it is what the law requires, and it is

suggested that the Honorable Court deem Appellant's sentencing issues to be lacking in merit.




                                                  13
CONCLUSION

       Based on the foregoing, it is respectfully suggested that the judgments of sentence

entered in this matter against Appellants be affirmed.




                                                         BY THE COURT,




Date: January 30, 2019




                                                14